DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Claim Objections

2.	Claims 2-10, and 12-20 are objected to because of the following informalities:
As per claims 2-10, “The method” should be corrected as “The computer-implemented method”
As per claims 12-20, “The system” should be corrected as “The data processing system”
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharan et al. [ US Patent Application No 2020/0175077 ], in view of Zettel, II et al. [ US Patent Application No 2019/0268354 ].

4.	As per claim 2, Sharan discloses the invention as claimed including a computer-implemented method for providing automated actions in handling security threats, the method comprising:
	receiving input data comprising one or more entities and one or more intents [ i.e. receive inputs from user of the system via text-based, voice-based ] [ paragraphs 0030, and 0034 ];
	extracting the entities and the intents from the input data [ i.e. extract the entities and intent of the given instruction ] [ paragraphs 0033, and 0037 ].
	Sharan does not specifically disclose
	in response to determining that there exists at least one actionable entity from the extracted entities, presenting a plurality of available security actions to a user to resolve one or more security threats associated with the input data, the available security actions being respectively selectable by the user.
	Zettel discloses
	in response to determining that there exists at least one actionable entity from the extracted entities, presenting a plurality of available security actions to a user to resolve one or more security threats associated with the input data [ i.e. generate and render, in the security incident response GUI, a playbook associated with the security incident record, the playbook comprising a series of tasks to be implemented for resolution of the security incident ] [ Figure 7; 
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Sharan and Zettel because the teaching of Zettel would enable to provide incident response tools useful for personas with a variety of experience levels [ Zettel, paragraph 0002 ].

5.	As per claim 2, Zettel discloses in response to selecting an available security action by the user, invoking a security technology or product to resolve the one or more security threats [ i.e. the automated playbook may provide a default guide with pre-defined step-by-step instructions for resolving a particular security incident ] [ paragraphs 0035, and 0036 ].

6.	As per claim 3, Zettel discloses dynamically updating the presented available security actions based on filter actions [ i.e. one or more tasks to be completed ] [ paragraph 0085 ]. 

7.	As per claim 4, Zettel discloses disabling some of the available security actions based on the user’s role, wherein the disabled security actions are preset to be inaccessible to the user [ i.e. junior analyst who may not possess the knowledge to resolve a particular security incident ] [ paragraphs 0034, and 0081 ].

8.	As per claim 5, Zettel discloses disabling some of the available security actions based on a predictive model trained with the user’s historical behavior in selecting past security actions 

9.	Asper claim 6, Zettel discloses in response to determining that there is no actionable entity from the extracted entities, performing a knowledge-based action or an analytic-based action [ i.e. an analytical action perform ] [ Figure 20; and paragraph 0101 ]. 

10.	As per claim 7, Zettel discloses wherein the plurality of available security actions comprise at least one of: available actions, possible actions, or probable actions [ i.e. list of incident states with each incident state involving one or more tasks to be completed by security analyst to resolve particular security incident ] [ paragraph 0085 ].

11.	As per claim 8, Zettel discloses presenting to the user corresponding confidence scores associated with the plurality of available security actions, wherein the corresponding confidence scores provide the user with a range of actions indicating from a mostly selected security action to a least selected security action [ i.e. sorted by risk score ] [ paragraphs 0031, 0035, 0059, and 0060 ].

12.	As per claim 9, Sharan discloses  wherein the input data is provided by the user through a graphical user interface [ i.e. text-based, voice-based or visual-based input ] [ paragraph 0030 ].



14.	As per claims 11-20, they are rejected for similar reasons as stated above in claims 1-10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446